In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 19-0507V
                                   Filed: September 13, 2019
                                         UNPUBLISHED


    JULIO SAMBLE, on behalf of
    J.J.S., a Minor
                    Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Diphtheria Tetanus acellular
    HUMAN SERVICES,                                          Pertussis (DTap) Vaccine; Hepatitis
                                                             B (Hep B) Vaccine; Measles Mumps
                       Respondent.                           Rubella (MMR) Vaccine; Inactivated
                                                             Polio (“IPV”) Vaccine; Varicella
                                                             Vaccine; Shoulder Injury Related to
                                                             Vaccine Administration (SIRVA)


Russell Anthony Murray, Lovett Law Firm, El Paso, TX, for petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On April 5, 2019, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that as a result of diphtheria-tetanus-acellular pertussis
(“DTap”), Hepatitis B (“Hep B”), measles-mumps-rubella (“MMR”), inactivated polio
(“IPV”), and/or varicella vaccinations administered on April 6, 2016, J.J.S. suffered from
a left arm abscess. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On July 22, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for J.J.S.’s left arm abscess. On September 11, 2019, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$49,831.65 (comprised of $35,000.00 for pain and suffering and $14,831.65 for past,
unreimbursed medical expenses). Proffer at 1. In the Proffer, respondent represented
that petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $35,000 (representing compensation for J.J.S.’s
pain and suffering) in the form of a check payable to petitioner, Julio Samble, as
guardian/conservator of the estate of J.J.S. for the benefit of J.J.S3 and a lump
sum payment of $14,831.65 (representing compensation for past, unreimbursed
medical expenses) made payable to petitioner, Julio Samble. This amount
represents compensation for all damages that would be available under § 15(a).


       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  No payment shall be made until petitioner provides the Secretary of Health and Human Services (the
“Secretary”) with documentation establishing his appointment as guardian/conservator of J.J.S.’s estate.
If petitioner is not authorized by a court of competent jurisdiction to serve as guardian/conservator of the
estate of J.J.S. at the time a payment pursuant to the terms stated in the Proffer, any such payment shall
be paid to the party or parties appointed by a court of competent jurisdiction to serve as
guardian(s)/conservator(s) of the estate of J.J.S. upon submission of written documentation of such
appointment to the Secretary.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                   )
 JULIO SAMBLE, on behalf of                        )
 J.J.S., a Minor,                                  )
                                                   )
                Petitioner,                        )    No. 19-0507V
                                                   )    Chief Special Master Dorsey
 v.                                                )    ECF
                                                   )
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                Respondent.                        )



             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On July 22, 2019, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. Thereafter, on the same date, Chief Special Master Dorsey

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

J.J.S.’s left arm abscess. Based upon the evidence of record, respondent proffers that petitioner

should be awarded $49,831.65. The award is comprised of the following: $35,000.00 for pain

and suffering and $14,831.65 for past, unreimbursed medical expenses. This amount represents

all elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.

 II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

a lump sum payment as described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following:

        A.      A lump sum payment of $35,000.00 representing compensation for J.J.S.’s pain
and suffering in the form of a check payable to petitioner as

guardian/conservator of the estate of J.J.S. for the benefit of J.J.S. No payment

shall be made until petitioner provides the Secretary with documentation

establishing his appointment as guardian/conservator of J.J.S.’s estate. If

petitioner is not authorized by a court of competent jurisdiction to serve as

guardian/conservator of the estate of J.J.S at the time a payment pursuant to this

Proffer is to be made, any such payment shall be paid to the party or parties

appointed by a court of competent jurisdiction to serve as

guardian(s)/conservator(s) of the esate of J.J.S. upon submission of written

documentation of such appointment to the Secretary.

       B.     A lump sum payment of $14,831.65, representing compensation

for past, unreimbursed medical expenses, made payable to petitioner.

                                     Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     C. SALVATORE D’ALESSIO
                                     Acting Director
                                     Torts Branch, Civil Division

                                     CATHARINE E. REEVES
                                     Deputy Director
                                     Torts Branch, Civil Division

                                     HEATHER L. PEARLMAN
                                     Assistant Director
                                     Torts Branch, Civil Division
                            /s/ Mollie D. Gorney
                            MOLLIE D. GORNEY
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington D.C. 20044-0146
                            (202) 616- 4029
                            mollie.d.gorney@usdoj.gov

Dated: September 11, 2019